[a1848016993001.jpg]
MIA 184801699v3 EMPLOYMENT AGREEMENT THOMAS ERMI EMPLOYMENT AGREEMENT (the
“Agreement”) dated as of September 15, 2015 by and between AgroFresh Solutions,
Inc. (the “Company”), and Thomas Ermi (“Executive”). NOW THEREFORE, in
consideration of the premises and mutual covenants herein and for other good and
valuable consideration, the parties agree as follows: 1. Term of Employment.
Subject to the provisions of Section 7 of this Agreement, Executive shall
continue to be employed by the Company for a period commencing on July 31, 2015
(the “Effective Date”) and ending on the day before the third anniversary of the
Effective Date (the “Employment Term”) on the terms and subject to the
conditions set forth in this Agreement; provided, however, that commencing with
the third anniversary of the Effective Date and on each anniversary thereafter
(each an “Extension Date”), the Employment Term shall be automatically extended
for an additional one-year period, unless the Company or Executive provides the
other party hereto 30 days prior written notice before the next Extension Date
that the Employment Term shall not be so extended. 2. Position. a. During the
Employment Term, Executive shall serve as Vice President, Secretary, General
Counsel and Chief Human Resources Officer of the Company and will report to the
Chief Executive Officer of the Company. In such position, Executive shall have
the duties and authority commensurate with the position as shall be determined
from time to time by the Chief Executive Officer or the Board of Directors of
the Company (the “Board”) provided that his duties and authority will at all
times be commensurate with those of a general counsel and chief human resources
officer of a company comparable to the Company in the United States. b. During
the Employment Term, Executive will devote his full business time and best
efforts, in accordance with legal and regulatory requirements, to the
performance of Executive’s duties hereunder and will not engage in any other
business, profession or occupation for compensation or otherwise which would
conflict or interfere with the rendition of such services either directly or
indirectly, without the prior written consent of the Board; provided that
nothing herein shall preclude Executive, subject to the prior approval of the
Board, from accepting appointment to or continuing to serve on any board of
directors or trustees of any business corporation or any charitable
organization; provided in each case, and in the aggregate, that such activities
do not conflict or interfere with the performance of Executive’s duties
hereunder or conflict with Section 8. 3. Base Salary. During the Employment
Term, the Company shall pay Executive a base salary (the “Base Salary”) at the
annual rate of $300,000, payable in regular installments in accordance with the
Company’s usual payment practices. At the beginning of the 2016 calendar year,
or earlier at the discretion of the Compensation Committee of the Board of
Directors (the “Compensation Committee”), the Company shall perform a review of
the Base Salary with the assistance of a qualified compensation consultant to
provide market data and Executive shall be entitled to an increase in
Executive’s Base Salary for 2016, if any, as may be determined in the sole
discretion of the Compensation Committee. Thereafter, Executive shall be
entitled to annual reviews and increases in Executive’s Base Salary, if any,



--------------------------------------------------------------------------------



 
[a1848016993002.jpg]
MIA 184801699v3 as may be determined in the sole discretion of the Compensation
Committee. The Executive’s Base Salary, as in effect from time to time, may not
be decreased at any time during the Employment Term. 4. Incentive Compensation.
a. With respect to each full fiscal year during the Employment Term, Executive
shall be eligible to earn an annual bonus award (an “Annual Bonus”) payable in
cash with a target amount equal to 40% of Executive’s Base Salary (the
“Target”), based upon the achievement of performance objectives established by
the Compensation Committee each year. The “fiscal year” during the Employment
Term shall be equal to the calendar year unless otherwise established by the
Board in consultation with Executive. The performance objectives for payment of
the Annual Bonus shall be established in writing by the Compensation Committee,
on or before the end of the third month of the applicable fiscal year and shall
include performance metrics which enable the Executive to earn up to two times
the Target in the event certain performance conditions are met. Any Annual Bonus
earned for any calendar year shall be paid within the first 2 ½ months of the
immediately following calendar year. b. Notwithstanding Section 4(a),
Executive’s Annual Bonus for calendar year 2015 shall be a pro rated portion of
100% of Target based upon the Company’s achievement of an EBITDA target of
$100,000,000 for 2015 (including the results of any predecessor company). If the
Company’s achievement of EBITDA for 2015 is above or below the target of
$100,000,000, Executive’s Annual Bonus for calendar year 2015 may be adjusted
upwards to a maximum of 200% of Target (in the event the Company’s achievement
of EBITDA for 2015 is above the target) or downwards (in the event the Company’s
achievement of EBITDA for 2015 is below the target) as determined by the
Compensation Committee, in its sole and absolute discretion and in each case,
pro rated as provided below. Any Annual Bonus for calendar year 2015 shall be
paid within the first 2 ½ months of the 2016 calendar year and shall be pro
rated by multiplying Executive’s Annual Bonus for calendar year 2015 by a
fraction, the numerator of which is the number of days during which Executive
was employed by the Company in 2015 and the denominator of which is 365. c. The
Company has adopted, subject to approval by the Company’s stockholders, an
equity incentive plan reserving 2,750,000 shares of common stock of the Company
(the “Equity Plan”). As soon as reasonably practicable following execution of
this Agreement and the adoption of the Equity Plan (the “Grant Date”), the
Company shall grant the Executive an award (the “Equity Award”) under the Equity
Plan with respect to 123,780 shares of common stock of the Company, subject to
the approval of the Equity Plan by the Company’s stockholders and subject to
applicable limits under the Equity Plan. The Equity Award shall consist of
restricted stock (“Restricted Stock”) with respect to 41,250 shares of common
stock subject to the Equity Award and nonqualified stock options (“Options”)
with respect to 82,500 shares of common stock subject to the Equity Award, with
an exercise price per share equal to the greater of $12.00 or the fair market
value of a share of common stock on the Grant Date. The vesting schedule for the
Restricted Stock and Options subject to the Equity Award shall be as follows:
(i) Except as otherwise provided in the final paragraph of this Section 4(c),
100% of the Options subject to the Equity Award shall vest over three (3) years
in three equal installments on each anniversary of the Grant Date, beginning on
the first anniversary of the Grant Date; provided that Executive’s employment
with the Company continues through and on the applicable vesting date; and (ii)
Except as otherwise provided in the final paragraph of this Section 4(c), 100%
of the Restricted Stock subject to the Equity Award shall vest over three (3)
years in three



--------------------------------------------------------------------------------



 
[a1848016993003.jpg]
MIA 184801699v3 equal installments on each anniversary of the Grant Date,
beginning on the first anniversary of the Grant Date; provided that Executive’s
employment with the Company continues through and on the applicable vesting date
and the performance metrics to be determined by the Compensation Committee have
been achieved with respect to calendar year ending immediately prior to the year
in which the applicable vesting date occurs. Notwithstanding the foregoing, in
the event the applicable performance metrics are not achieved with respect to an
applicable vesting date, other than the third vesting date (the “Missed Vesting
Date”), and Executive’s employment with the Company continues through and on the
subsequent vesting date (the “Subsequent Vesting Date”), if (A) the performance
metrics for the performance period(s) applicable to the Missed Vesting Date(s),
and (B) the performance metrics for the performance period applicable to the
Subsequent Vesting Date, are achieved on a cumulative basis, then the Restricted
Stock subject to the Equity Award that would have vested on Missed Vesting
Date(s) shall vest on the Subsequent Vesting Date. The Restricted Stock and
Options subject to the Equity Award shall be subject to such other terms as set
forth in the applicable grant agreements and in the underlying Equity Plan as
adopted by the Company; provided, however, the grant agreements shall provide
that 100% of any unvested shares subject to the Restricted Stock and Options
subject to the Equity Award will vest immediately upon a Change in Control (as
defined in Section 4(f) of the Agreement), or upon a termination of Executive’s
employment by the Company without Cause (as defined in Section 7(a)(ii)) or by
the Executive with Good Reason (as defined in Section 7(c)(iii)). To the extent
of any conflict between this Agreement and the Equity Plan or the agreements for
the Equity Award, the terms of this Agreement shall govern. d. The Executive
shall be eligible for additional grants of Restricted Stock, Options and any
other forms of incentive compensation during the Employment Term. e. The Company
may (i) cause the cancellation of the Equity Award or any additional grants of
Restricted Stock, Options and any other forms of incentive compensation during
the Employment Term, (ii) require reimbursement of the Equity Award or any
additional grants of Restricted Stock, Options and any other forms of incentive
compensation during the Employment Term, and (iii) effect any other right of
recoupment of equity or other compensation provided under this Agreement or
otherwise, in all respects as to subclauses (i), (ii) and (iii) hereof, as
required by and in accordance with applicable law. f. For purposes of this
Agreement, “Change in Control” shall mean the occurrence of any of the
following: (A) The acquisition by any Person (as used under the Securities
Exchange Act of 1934 (the “Exchange Act”)) of Beneficial Ownership (within the
meaning Rule 13d-3 promulgated under the Exchange Act) of more than fifty
percent (50%) of either (1) the value of then outstanding equity securities of
the Company (the “Outstanding Company Stock”) or (2) the combined voting power
of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”) (the foregoing Beneficial Ownership hereinafter being referred to
as a “Controlling Interest”); provided, however, that for purposes of this
definition, the following acquisitions shall not constitute or result in a
Change in Control: (w) any acquisition by the Company; (x) any acquisition by
any Person that as



--------------------------------------------------------------------------------



 
[a1848016993004.jpg]
MIA 184801699v3 of July 31, 2015 owns Beneficial Ownership of a Controlling
Interest; (y) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any of its Related Entities (as
defined under the AgroFresh Solutions, Inc. 2015 Incentive Compensation Plan);
or (z) any acquisition by any entity pursuant to a transaction which complies
with clauses (a), (b) and (c) of subsection (C) below; or (B) During any period
of two (2) consecutive years (not including any period prior to July 31, 2015)
individuals who constitute the Board on July 31, 2015 (the “Incumbent Board”)
cease for any reason to constitute at least a majority of the Board; provided,
however, that any individual becoming a director subsequent to July 31, 2015
whose election, or nomination for election by the Company’s shareholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or (C) Consummation of (1) a reorganization,
merger, statutory share exchange or consolidation or similar transaction
involving (x) the Company or (y) any of its Subsidiaries (as defined under the
AgroFresh Solutions, Inc. 2015 Incentive Compensation Plan), but in the case of
this clause (y) only if equity securities of the Company are issued or issuable
in connection with the transaction (each of the events referred to in this
clause (1) being hereinafter referred to as a “Business Reorganization”), or (2)
a sale or other disposition of all or substantially all of the assets of the
Company, or the acquisition of assets or equity of another entity by the Company
or any of its Subsidiaries (each an “Asset Sale”), in each case, unless,
following such Business Reorganization or Asset Sale, (a) all or substantially
all of the individuals and entities who were the Beneficial Owners,
respectively, of the Outstanding Company Stock and Outstanding Company Voting
Securities immediately prior to such Business Reorganization or Asset Sale
beneficially own, directly or indirectly, more than fifty percent (50%) of the
value of the then outstanding equity securities and the combined voting power of
the then outstanding voting securities entitled to vote generally in the
election of members of the board of directors (or comparable governing body of
an entity that does not have such a board), as the case may be, of the entity
resulting from such Business Reorganization or Asset Sale (including, without
limitation, an entity which as a result of such transaction owns the Company or
all or substantially all of the Company’s assets either directly or through one
or more subsidiaries) (the “Continuing Entity”) in substantially the same
proportions as their ownership, immediately prior to such Business
Reorganization or Asset Sale, of the Outstanding Company Stock and Outstanding
Company Voting Securities, as the case may be (excluding any outstanding equity
or voting securities of the Continuing Entity that such Beneficial Owners hold
immediately following the consummation of the Business Reorganization or Asset
Sale as a result of their ownership, prior to such consummation, of equity or
voting securities of any company or other entity involved in or forming part of
such Business Reorganization or Asset Sale other than the Company), (b) no
Person (excluding any employee benefit plan (or related trust) of the Company or
any Continuing Entity or any entity controlled by the Continuing Entity or any
Person that as of the Effective Date owns Beneficial Ownership of a Controlling
Interest) beneficially owns, directly or indirectly, fifty percent (50%) or more
of the value of the



--------------------------------------------------------------------------------



 
[a1848016993005.jpg]
MIA 184801699v3 then outstanding equity securities of the Continuing Entity or
the combined voting power of the then outstanding voting securities of the
Continuing Entity except to the extent that such ownership existed prior to the
Business Reorganization or Asset Sale and (c) at least a majority of the members
of the Board of Directors or other governing body of the Continuing Entity were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Reorganization or Asset Sale; and provided that such event constitutes a “change
in control” for purposes of Section 409A of the Internal Revenue Code of 1986,
as amended (“Section 409A”). 5. Employee Benefits. a. General. During the
Employment Term, Executive shall be entitled to participate in the Company’s
employee benefit plans, as amended from time to time, as in effect from time to
time (collectively “Employee Benefits”), on the same basis as those benefits are
generally made available to other senior executives of the Company. b. Life
Insurance. During the Employment Term, the Company will provide Executive life
insurance covering at least 3 times his Base Salary. c. Tax Preparation and
Financial Planning Expenses. During the Employment Term, the Company shall
reimburse the Executive up to $5,000 per calendar year for annual tax
preparation and financial planning expenses. 6. Business Expenses. During the
Employment Term, reasonable business expenses incurred by Executive in the
performance of Executive’s duties hereunder shall be reimbursed by the Company
in accordance with Company policies. 7. Termination. The Employment Term and
Executive’s employment hereunder may be terminated by either party at any time
and for any reason; provided that Executive will be required to give the Company
at least 60 days advance written notice of any resignation of Executive’s
employment, subject to and in accordance with the provisions of this Section 7.
Notwithstanding any other provision of this Agreement, subject to Sections 8, 9,
10, 11(f), 11(j), 11(m) and 11(o), the provisions of this Section 7 shall
exclusively govern Executive’s and the Company’s rights and obligations related
to termination of this Agreement and the rights and remedies upon termination of
employment with the Company and its affiliates. a. By the Company For Cause or
Resignation by the Executive without Good Reason. (i) The Employment Term and
Executive’s employment hereunder may be terminated by the Company for “Cause”
(as defined below) and shall terminate automatically upon Executive’s
resignation without “Good Reason” (as defined below), provided that Executive
will be required to give the Company at least 60 days advance written notice of
any such resignation, and provided further that the Company may elect to waive
such notice period and to pay Executive his Base Salary then in effect and to
continue his benefits during the portion of the notice period that is waived in
lieu of such notice. (ii) For purposes of this Agreement “Cause” shall mean (A)
Executive’s continued failure to substantially perform Executive’s duties
hereunder (other than as a result of



--------------------------------------------------------------------------------



 
[a1848016993006.jpg]
MIA 184801699v3 total or partial incapacity due to physical or mental illness)
for a period of 30 days following written notice by the Company to Executive of
such failure; provided that it is understood that this clause (A) shall not
permit the Company to terminate Executive’s employment for Cause because of
dissatisfaction with the quality of services provided by or disagreement with
the actions taken by Executive in the good faith performance of Executive’s
duties to the Company, (B) theft or embezzlement of Company property, (C)
Executive’s conviction of or plea of guilty or no contest to (x) a felony or (y)
a crime involving moral turpitude, (D) Executive’s willful malfeasance or
willful misconduct in connection with Executive’s duties hereunder or in
connection with any act or omission which is materially injurious to the
financial condition or business reputation of the Company or any of its
subsidiaries or affiliates, or (E) Executive’s material breach of any provisions
of this Agreement. (iii) If Executive’s employment is terminated by the Company
for Cause, or if Executive resigns without Good Reason, Executive shall be
entitled to receive, within 30 days following such termination with respect to
(A)-(C) below, and at such time, if any, as the Employee Benefits under (D)
below become due in accordance with the applicable terms thereof: (A) the Base
Salary through the date of termination, to the extent not already paid; (B) any
Annual Bonus earned but unpaid as of the date of termination for any previously
completed fiscal year; (C) reimbursement for any unreimbursed business expenses
properly incurred by Executive in accordance with the Company policy prior to
the date of Executive’s termination; and (D) such vested Employee Benefits, if
any, as to which Executive may be entitled under the employee benefit plans of
the Company as described in Section 5(a) (including, without limitation, any
retirement benefits, medical, life insurance or disability benefits, accrued but
unpaid vacation or other benefits Executive is entitled to pursuant to the terms
of the applicable plans then in effect (the amounts described in clauses (A)
through (D) hereof being referred to as the “Accrued Obligations”). Following
such termination of Executive’s employment by the Company for Cause or
resignation by Executive without Good Reason, except as set forth in this
Section 7(a)(iii), Executive shall have no further rights to any compensation or
any other benefits in the nature of severance or termination pay or in
connection with the termination of his employment. Notwithstanding the
foregoing, nothing in this Section 7(a) shall affect the Executive’s right to
any vested benefits under any employee benefit plans sponsored by the Company,
including but not limited to any retirement plans. b. Disability or Death. (i)
The Employment Term and Executive’s employment hereunder shall terminate upon
Executive’s death and may be terminated by the Company if Executive becomes
physically or mentally incapacitated and is therefore unable for a period of six
(6) consecutive months or for an aggregate of nine (9) months in any twenty-four
(24) consecutive month period to perform Executive’s duties (such incapacity is
hereinafter



--------------------------------------------------------------------------------



 
[a1848016993007.jpg]
MIA 184801699v3 referred to as “Disability”); provided that a termination on the
basis of a Disability must occur within 90 days of the date when Executive is
subject to termination due to Disability. Any question as to the existence of
the Disability of Executive as to which Executive and the Company cannot agree
shall be determined in writing by a qualified independent physician mutually
acceptable to Executive and the Company. If Executive and the Company cannot
agree as to a qualified independent physician, each shall appoint such a
physician and those two physicians shall select a third who shall make such
determination in writing. The determination of Disability made in writing to the
Company and Executive shall be final and conclusive for all purposes of the
Agreement. (ii) Upon termination of Executive’s employment hereunder for either
Disability or death, Executive or Executive’s estate (as the case may be) shall
be entitled to receive, at the times set forth in Section 7(a)(iii) hereof, the
Accrued Obligations. Following Executive’s termination of employment due to
death or Disability, except as set forth in this Section 7(b)(ii), Executive
shall have no further rights to any compensation or any other benefits in the
nature of severance or termination pay or in connection with the termination of
his employment. Notwithstanding the foregoing, nothing in this Section 7(b)
shall affect the Executive’s right to any vested benefits under any employee
benefit plans sponsored by the Company, including but not limited to any
retirement plans. c. By the Company Without Cause or Resignation by Executive
for Good Reason. (i) The Employment Term and Executive’s employment hereunder
may be terminated by the Company without Cause or by Executive’s resignation for
Good Reason. (ii) If Executive’s employment is terminated by the Company without
Cause (other than by reason of death or Disability) or by Executive’s
resignation for Good Reason, other than in the event such termination occurs
within six (6) months following a Change in Control, which shall be governed
exclusively by Section 7(d) hereof, and subject to the conditions described
below, Executive shall be entitled to receive: (A) At the times set forth in
Section 7(a)(iii) hereof, the Accrued Obligations; (B) payment of an amount
equal to 1.5 times the Base Salary in effect at the time of termination, payable
in equal installments in accordance with regular payroll procedures established
by the Company over a twelve month period beginning with the first payroll date
that occurs on or after the sixtieth (60th) day following the date on which the
Employment Term and Executive’s employment hereunder terminated; (C) a pro rata
portion of the Annual Bonus for the remainder of the calendar year in which the
Employment Term and Executive’s employment hereunder is terminated calculated by
taking the product of (a) Executive’s Annual Bonus that he would have actually
earned for the fiscal year in which the Employment Term and Executive’s
employment hereunder is terminated, had his employment with the Company
continued through the end of such calendar year (based upon the extent to which
the performance goals for the year are met, but without any exercise of negative
discretion), multiplied by (b) a fraction, the numerator of which is the number
of days during which Executive was employed by the Company in the year in which
the Employment Term and Executive’s employment hereunder is terminated and the
denominator of which is 365. The amount



--------------------------------------------------------------------------------



 
[a1848016993008.jpg]
MIA 184801699v3 due under this sub-paragraph (C), if any, shall be payable as
and when the Annual Bonus would have been payable to Executive had the
Employment Term and Executive’s employment hereunder not terminated; and (D) if
Executive elects continued coverage for himself or his eligible dependents under
any of the Company’s health plans pursuant to Section 4980B of the Code or any
comparable law (“COBRA”), for each month during which such coverage is in effect
(but not more than twelve (12) months), an amount equal to the difference
between the premium paid for such COBRA coverage and the premium charged by the
Company to an active employee for comparable coverage, which monthly amount
shall be payable over a 12 month period (or shorter period to the extent the
Executive elects COBRA coverage for less than 12 months), beginning with the
first payroll date that occurs on or after the sixtieth (60th) day following the
date on which the Employment Term and Executive’s employment hereunder
terminated. (iii) For purposes of this Agreement, “Good Reason” shall mean (A) a
material failure of the Company to pay or cause to be paid Executive’s Base
Salary or Annual Bonus (if any) when due, (B) a material reduction in
Executive’s Base Salary or the Target for his Annual Bonus opportunity described
in Section 4 herein, (C) a relocation of Executive’s primary work location that
is more than 50 miles further from Executive’s residence on the Effective Date
from the Executive’s primary work location on the Effective Date, without
written consent of Executive, (D) a material reduction in Executive’s duties and
responsibilities as described in Section 2(a) of this Agreement, or (E) a
material breach by the Company of any of the terms of this Agreement (or any
other material written agreement between the Company and Executive); provided
that none of these events shall constitute Good Reason unless Executive’s
termination of employment for Good Reason occurs within 90 days following the
initial existence of one of the conditions specified in clauses (A) through (D)
above, the Executive provides the Company with written notice of the existence
of such condition within 60 days after the initial existence of the condition,
and the Company fails to remedy the condition within 30 days after its receipt
of such notice. The payments and benefits described in subparagraphs 7(c)(ii)(B)
- (D) above shall be subject to and conditioned upon (1) Executive’s execution
and delivery of a valid and effective general release and waiver in such form as
reasonably provided by the Company to effectuate a valid release of claims
(exempting any claims to enforce Executive’s rights under this Agreement), which
release shall be provided to Executive reasonably promptly following the date of
termination, and shall not impose any additional restrictive covenants upon
Executive’s activities following termination, that becomes irrevocable within
sixty (60) days of the date on which the Employment Term and Executive’s
employment hereunder terminates; and (2) Executive’s continued compliance with
his obligations under Sections 8 and 9 of this Agreement. Following Executive’s
termination of employment by the Company without Cause (other than by reason of
Executive’s death or Disability) or by Executive’s resignation for Good Reason,
except as set forth in Section 7(c)(ii), and subject to Section 7(d), Executive
shall have no further rights to any compensation or any other benefits in the
nature of severance or termination pay or in connection with the termination of
his employment. Notwithstanding the foregoing, nothing in this Section 7(c)
shall affect the Executive’s right to any vested benefits under any employee
benefit plans sponsored by the Company, including but not limited to any
retirement plans.



--------------------------------------------------------------------------------



 
[a1848016993009.jpg]
MIA 184801699v3 d. By the Company Without Cause or Resignation by Executive for
Good Reason Following a Change In Control. (i) If Executive’s employment is
terminated by the Company without Cause (other than by reason of death or
Disability) or by Executive’s resignation for Good Reason within six (6) months
following a Change in Control, and subject to the conditions described below,
Executive shall be entitled to receive: (A) at the times set forth in Section
7(a)(iii) hereof, the Accrued Obligations; (B) payment of an amount equal to 1.5
times Base Salary in effect at the time of termination, payable in equal
installments in accordance with regular payroll procedures established by the
Company over a twelve month period beginning with the first payroll date that
occurs on or after the sixtieth (60th) day following the date on which the
Employment Term and Executive’s employment hereunder terminated; (C) 1.5 times
Annual Bonus calculated at Target for the calendar year in which the Employment
Term and Executive’s employment hereunder is terminated, payable in equal
installments in accordance with regular payroll procedures established by the
Company over a twelve month period beginning with the first payroll date that
occurs on or after the sixtieth (60th) day following the date on which the
Employment Term and Executive’s employment hereunder terminated; (D) a pro rata
portion of the Annual Bonus for the remainder of the fiscal year in which the
Executive was terminated calculated by taking the product of (a) his Target for
Annual Bonus in effect at the time of termination multiplied by (b) a fraction,
the numerator of which is the number of days during which Executive was employed
by the Company in the fiscal year of her termination and the denominator of
which is 365, payable as a lump sum on the sixtieth (60th) day following the
date on which the Employment Term and Executive’s employment hereunder
terminated; and (E) if Executive elects continued coverage for himself or his
eligible dependents under any of the Company’s health plans pursuant to COBRA,
for each month during which such coverage is in effect (but not more than twelve
(12) months), an amount equal to the difference between the premium paid for
such COBRA coverage and the premium charged by the Company to an active employee
for comparable coverage, which monthly amount shall be payable over a 12 month
period (or shorter period to the extent the Executive elects COBRA coverage for
less than 12 months), beginning with the first payroll date that occurs on or
after the sixtieth (60th) day following the date on which the Employment Term
and Executive’s employment hereunder terminated. The payments and benefits
described in subparagraphs 7(d)(i)(B) - (E) above shall be subject to and
conditioned upon (1) Executive’s execution and delivery of a valid and effective
general release and waiver in such form as reasonably provided by the Company to
effectuate a valid release of claims (exempting any claims to enforce
Executive’s rights under this Agreement), which release shall be provided to
Executive reasonably promptly following the date of termination, and shall not
impose any additional restrictive covenants upon Executive’s activities
following termination, that becomes irrevocable within sixty (60) days of the
date on which the Employment Term and Executive’s employment hereunder
terminates; and (2) Executive’s continued compliance with his obligations under



--------------------------------------------------------------------------------



 
[a1848016993010.jpg]
MIA 184801699v3 Sections 8 and 9 of this Agreement. Following Executive’s
termination of employment by the Company without Cause or by Executive’s
resignation for Good Reason within six (6) months following a Change in Control,
except as set forth in Section 7(d)(i), Executive shall have no further rights
to any compensation or any other benefits in the nature of severance or
termination pay or in connection with the termination of his employment,
including without limitation benefits under Section 7(c)(ii) above.
Notwithstanding the foregoing, nothing in this Section 7(d) shall affect the
Executive’s right to any vested benefits under any employee benefit plans
sponsored by the Company, including but not limited to any retirement plans. e.
Election Not to Extend the Employment Term. In the event either party elects not
to extend the Employment Term by providing thirty (30) days’ written notice
prior to the end of the then- current term pursuant to Section 1, unless
Executive’s employment is earlier terminated pursuant to paragraphs (a), (b),
(c) or (d) of this Section 7, Executive’s termination of employment hereunder
(whether or not Executive continues as an employee of the Company thereafter)
shall be deemed to occur on the close of business on the day immediately
preceding the next scheduled Extension Date. If Executive’s employment is
terminated following Executive’s election not to extend the Employment Term,
Executive shall be entitled to receive the Accrued Obligations. If the Company
elects not to extend the Employment Term, Executive shall be entitled to receive
the severance payments and benefits set forth in Section 7(c). The payments and
benefits described in this Section 7(e) shall be subject to and conditioned upon
(1) Executive’s execution and delivery of a valid and effective general release
and waiver, in such form as reasonably provided by the Company to effectuate a
valid release of claims (exempting any claims to enforce Executive’s rights
under this Agreement), which release shall be provided to Executive reasonably
promptly following the date of termination, and shall not impose any additional
restrictive covenants upon Executive’s activities following termination, that
becomes irrevocable within sixty (60) days of the date on which the Employment
Term and Executive’s employment hereunder terminates; and (2) Executive’s
continued compliance with his obligations under Sections 8 and 9 of this
Agreement. Following such termination of Executive’s employment hereunder as a
result either party’s election not to extend the Employment Term, except as set
forth in this Section 7(e), Executive shall have no further rights to any
compensation or any other benefits in the nature of severance or termination pay
or in connection with the termination of his employment. Notwithstanding the
foregoing, nothing in this Section 7(e) shall affect the Executive’s right to
any vested benefits under any employee benefit plans sponsored by the Company,
including, but not limited to, any retirement plans. f. Notice of Termination.
Any purported termination of employment by the Company or by Executive (other
than due to Executive’s death) shall be communicated by written Notice of
Termination to the other party hereto in accordance with Section 11(h) hereof.
For purposes of this Agreement, a “Notice of Termination” shall mean a notice
which shall indicate the specific termination provision in this Agreement relied
upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of employment under the provision so
indicated. g. Continuing Rights Under Equity Plan. Notwithstanding anything
herein to the contrary, upon a termination of employment, Executive’s rights and
obligations post-termination with respect to awards made under the Equity Plan
shall be determined in accordance with the Equity Plan and Section 4 hereof. h.
Parachute Payments. Notwithstanding any other provision of this Agreement to the
contrary, to the extent that any payment or distribution of any type to or for
the Employee by the Company (or by any affiliate of the Company, any person or
entity who acquires ownership or effective control of the Company or ownership
of a substantial portion of the Company’s assets (within the



--------------------------------------------------------------------------------



 
[a1848016993011.jpg]
MIA 184801699v3 meaning of Section 280G of the Code and the regulations
thereunder)), or any affiliate of such person or entity, whether paid or payable
or distributed or distributable pursuant to the terms of this Agreement or
otherwise (the “Total Payments”), is or will be subject to the excise tax
imposed under Section 4999 of the Code (the “Excise Tax”), then the Total
Payments shall be reduced (but not below zero) if and to the extent that a
reduction in the Total Payments would result in the Employee retaining a larger
amount, on an after-tax basis (taking into account federal, state and local
income taxes and the Excise Tax), than if the Employee received the entire
amount of such Total Payments. The determination of whether the Total Payments
shall be reduced and the amount of such reduction shall be determined by an
accounting firm selected by the Employee and the Company, shall be paid for by
the Company, and shall be final and binding upon the Employee and the Company.
The accounting firm’s decision as to which of the Total Payments are to be
reduced, if any, shall be made (A) only from the Total Payments that the
accounting firm determines reasonably may be characterized as “parachute
payments” under Section 280G of the Code; (B) only from the Total Payments that
are required to be made in cash, (C) only with respect to any amounts that are
not payable pursuant to a “nonqualified deferred compensation plan” subject to
Section 409A of the Code, until those payments have been reduced to zero, and
(D) in reverse chronological order, to the extent that any of the Total Payments
subject to reduction are made over time (e.g., in installments). In no event,
however, shall any of the Total Payments be reduced if and to the extent such
reduction would cause a violation of Section 409A of the Code or other
applicable law. 8. Non-Competition. a. Executive acknowledges and recognizes the
highly competitive nature of the businesses of the Company and accordingly
agrees as follows: (i) During his employment with the Company and, for a period
of one year following the date Executive ceases to be employed by the Company
(the “Restricted Period”), Executive will not, whether on Executive’s own behalf
or on behalf of or in conjunction with any person, company, business entity or
other organization engaged in a Competitive Business (as defined below),
directly or indirectly, solicit or assist in soliciting any business related to
a Competitive Business from any client or prospective client of the Company: (A)
with whom Executive had material personal contact or dealings on behalf of the
Company during the one year period preceding Executive’s termination of
employment; (B) with whom employees reporting to Executive have had material
personal contact or dealings on behalf of the Company during the one-year period
immediately preceding Executive’s termination of employment; or (C) for whom
Executive had direct responsibility during the one-year period immediately
preceding Executive’s termination of employment. (ii) During the Restricted
Period and within the Continents of North America, South America, Africa,
Europe, Asia, and Australia (the “Restricted Territory”), which is the territory
in which the Company does business and the Executive provides services to the
Company, Executive will not directly or indirectly: (A) engage in a Competitive
Business;



--------------------------------------------------------------------------------



 
[a1848016993012.jpg]
MIA 184801699v3 (B) enter the employ of, or render any services to, any person
or entity (or any division of any person or entity) who or which engages in a
Competitive Business; provided that Executive shall not be prohibited from
rendering any services to any entity that derives less than 10% of its revenues
from a Competitive Business (a “Permitted Company”), if such services or
employment relate solely to a business of the Permitted Company that does not
relate to a Competitive Business; (C) acquire a financial interest in, or
otherwise become actively involved with, any Competitive Business, directly or
indirectly, as an individual, partner, shareholder, officer, director,
principal, agent, trustee or consultant; provided, however, this restriction
will not apply to a Permitted Company, or (D) interfere with, or attempt to
interfere with, business relationships (whether formed before, on or after the
date of this Agreement) between the Company and customers, clients, suppliers,
partners, members or investors of the Company. (iii) For purposes of this
Agreement, “Competitive Business” means the development, manufacture, license,
sale or provision of products or services in the agricultural products industry
and any other business in which the Company or any of its subsidiaries engaged
while the Executive was employed by the Company. (iv) Notwithstanding anything
to the contrary in this Agreement, Executive may, directly or indirectly own,
solely as a passive investment, securities of any person engaged in a
Competitive Business which is publicly traded on a national or regional stock
exchange or on the over-the-counter market if Executive (i) is not a controlling
person of, or a member of a Group which controls, such person and (ii) does not,
directly or indirectly, own 5% or more of any class of securities of such
person. (v) During the Restricted Period, Executive will not, whether on
Executive’s own behalf or on behalf of or in conjunction with any person,
company, business entity or other organization whatsoever, directly or
indirectly: (A) solicit or encourage any employee of the Company to leave the
employment of the Company; or (B) hire any such employee who was employed by the
Company as of the date of Executive’s termination of employment with the Company
or who left the employment of the Company coincident with, or within six months
prior to or after, the termination of Executive’s employment with the Company.
Notwithstanding the foregoing, following a Change in Control, Executive will not
be restricted from hiring any employee who is terminated without Cause following
such Change in Control. (vi) During the Restricted Period, Executive will not,
directly or indirectly, solicit or encourage to cease to work with the Company
any individual consultant then under contract with the Company. b. The parties
agree that the Restricted Period shall be tolled during the pendency of any
litigation or arbitration relating to the interpretation or enforcement of the
covenants set forth in this Section 8.



--------------------------------------------------------------------------------



 
[a1848016993013.jpg]
MIA 184801699v3 c. It is expressly understood and agreed that although Executive
and the Company consider the restrictions contained in this Section 8 to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against Executive, the provisions
of this Agreement shall not be rendered void but shall be deemed amended to
apply as to such maximum time and territory and to such maximum extent as such
court may judicially determine or indicate to be enforceable. Alternatively, if
any court of competent jurisdiction finds that any restriction contained in this
Agreement is unenforceable, and such restriction cannot be amended so as to make
it enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein. 9. Confidentiality; Inventions. a.
Confidentiality. During the Employment Term and thereafter, Executive will not
disclose or use for Executive’s own benefit or purposes or the benefit or
purposes of any other person, firm, partnership, joint venture, association,
corporation or other business organization, entity or enterprise other than the
Company, any trade secrets, or other confidential information or data of the
Company relating to the Company’s customers, development programs, costs,
marketing, trading, investment, sales activities, promotion, credit and
financial data, manufacturing processes, financing methods, plans, or the
business and affairs of the Company generally; provided that the foregoing shall
not apply to information which is not unique to the Company or which is
generally known to the industry or the public other than as a result of
Executive’s breach of this covenant. Except as required by law, Executive will
not disclose to anyone, other than his immediate family, legal or financial
advisors or any subsequent employer, the contents of this Agreement. Executive
agrees that upon termination of Executive’s employment with the Company for any
reason, he will return to the Company immediately all memoranda, books, papers,
plans, information, letters and other data, and all copies thereof or therefrom,
in any way relating to the business of the Company, except that he may retain
personal notes, notebooks and diaries and personally owned books, reference
material or information of a similar nature, that do not contain confidential
information of the type described in the preceding sentence of this section.
Executive further agrees that he will not retain or use for Executive’s account
at any time any trade names, trademark or other proprietary business designation
used or owned in connection with the business of the Company. b. Ownership of
Inventions. Executive agrees that Executive will promptly make full written
disclosure to the Company, and hereby assigns to the Company, or its designee,
all of Executive’s right, title, and interest in and to any and all creations,
inventions or developments, whether or not patentable, which Executive may
solely or jointly conceive or develop or reduce to practice, during the period
of time Executive is in the employ of the Company (collectively referred to as
“the Company Inventions”), other than (and the Company Inventions shall not
include) any such creations, inventions or developments which demonstrably bear
no relationship whatsoever to the business of the Company, or the application of
technologies, ideas, or processes directly or indirectly related to the business
of the Company. For the avoidance of doubt, the Company Inventions shall include
any creations, inventions or developments that relate directly or indirectly to
a Competitive Business. Executive further acknowledges that all original works
of authorship which are created or contributed to by Executive (solely or
jointly with others) within the scope of and during the period of Executive’s
employment with the Company (“the Company Copyrights”) are to be deemed “works
made for hire,” as that term is defined in the United States Copyright Act, and
the copyright and all intellectual property rights therein shall be the sole
property of the Company. To the extent any of such works are deemed not to be
“works made for hire,” Executive hereby assigns the copyright and all other
intellectual property rights in such works to the Company.



--------------------------------------------------------------------------------



 
[a1848016993014.jpg]
MIA 184801699v3 c. Contracts with the United States. Executive agrees to execute
any licenses or assignments of the Company Inventions or the Company Copyrights
as required by any contract between the Company and the United States or any of
its agencies. d. Further Assurances. Executive covenants to take all requested
actions and execute all requested documents to assist the Company, or its
designee, at the Company’s expense, in every way; consistent with applicable
law, (1) to secure the Company’s above rights in the Company Inventions and any
of the Company’s Copyrights, patents, mask work rights or other intellectual
property rights relating thereto in any and all countries, and (2) to pursue any
patents or registrations with respect thereto. This covenant shall survive the
termination of this Agreement. If the Company is unable for any reason, after
reasonable efforts, to secure Executive’s signature on any document for this
purpose, then Executive hereby irrevocably designates and appoints the Company
and its duly authorized officers and agents as Executive’s agent and attorney in
fact, for the limited purpose of acting for and in Executive’s behalf and stead
to execute such documents and to do all other lawfully permitted acts in
connection with the execution of such documents. 10. Specific Performance.
Executive acknowledges and agrees that the Company’s remedies at law for a
breach or threatened breach of any of the provisions of Sections 8 and 9 would
be inadequate and, in recognition of this fact, Executive agrees that, in the
event of such a breach or threatened breach, in addition to any remedies at law,
the Company, without posting any bond, shall be entitled to obtain equitable
relief in the form of specific performance, temporary restraining order,
temporary or permanent injunction or any other equitable remedy which may then
be available and in the event of a breach of Sections 8 and 9 shall be entitled
to cease making any payments or providing any benefit otherwise required by this
Agreement. 11. Miscellaneous. a. Governing Law. This Agreement shall be governed
by and construed in accordance with the laws of the State of Delaware, without
regard to conflicts of laws principles thereof. The parties agree to litigate
any claims or disputes between them or between Executive and any affiliate or
employee of the Company, including any dispute arising under or related to this
Agreement, Executive’s employment or termination of employment, Executive’s
compensation or benefits, and any other dispute between the parties, exclusively
in the state or federal courts located in the state of Executive’s primary place
of business; provided, however, that the Company may initiate a lawsuit in
another state to the extent the Company deems it necessary or desirable to
enjoin a breach of this Agreement by Executive. The parties hereby waive any
objection to the personal jurisdiction or venue of the state and federal courts
located in the state of Executive’s primary place of business, hereby submit to
the personal jurisdiction and venue of such courts, and waive the defense of
inconvenient forum and/or lack of personal jurisdiction. b. Entire
Agreement/Amendments. Except for the documents related to the Company and its
affiliates’ equity incentive plans, this Agreement contains the entire
understanding of the parties with respect to the employment of Executive by the
Company, there are no restrictions, agreements, promises, warranties, covenants
or undertakings between the parties with respect to the subject matter herein
other than those expressly set forth herein. This Agreement may not be altered,
modified, or amended except by written instrument signed by the parties hereto.
c. No Waiver. The failure of a party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.



--------------------------------------------------------------------------------



 
[a1848016993015.jpg]
MIA 184801699v3 d. Severability. In the event that any one or more of the
provisions of this Agreement shall be or become invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions of this Agreement shall not be affected thereby. e.
Assignment. This Agreement shall not be assignable by Executive. This Agreement
may be assigned by the Company to a person or entity which is an affiliate or a
successor in interest to substantially all of the business operations of the
Company. Upon such assignment, the rights and obligations of the Company
hereunder shall become the rights and obligations of such affiliate or successor
person or entity. f. No Mitigation, No Offset. Executive will not be required to
mitigate the amount of any payment contemplated by Section 7, nor will any such
payment be reduced by any earnings Executive may receive from any other source.
The Company’s obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any set
off, counterclaim, recoupment, defense or other claim, right or action which the
Company may have against the Executive or others. g. Successors; Binding
Agreement; Survival. This Agreement shall inure to the benefit of and be binding
upon personal or legal representatives, executors, administrators, successors,
heirs, distributes, devises and legatees. All provisions of this Agreement shall
survive the termination and/or expiration of this Agreement and/or the
termination of Executive’s employment with the Company for any reason, including
without limitation, the Company’s obligations under Section 7 and the
Executive’s obligations under Sections 8 and 9 above, to the extent necessary to
enable the parties to enforce their respective rights hereunder. h. Notice. For
the purpose of this Agreement, notices and all other communications provided for
in the Agreement shall be in writing and shall be deemed to have been duly given
when delivered by hand or overnight courier or three days after it has been
mailed by United States registered mail, return receipt requested, postage
prepaid, addressed to the respective addresses set forth below Agreement, or to
such other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon receipt. If to the Company: 100 S. Independence Mall W Philadelphia,
PA 19106 If to Executive: Executive’s address as reflected on the payroll
records of the Company. i. Executive Representation. Executive hereby represents
to the Company that the execution and delivery of this Agreement by Executive
and the Company and the performance by Executive of Executive’s duties hereunder
shall not constitute a breach of, or otherwise contravene, the terms of any
employment agreement or other agreement or policy to which Executive is a party
or otherwise bound. j. Cooperation. Following termination of Executive’s
employment with the Company, Executive shall provide his reasonable cooperation
in connection with any action or proceeding (or any appeal from any action or
proceeding) which relates to events occurring during Executive’s employment
hereunder and the Company agrees that it shall promptly reimburse Executive for
his reasonable and



--------------------------------------------------------------------------------



 
[a1848016993016.jpg]
MIA 184801699v3 documented expenses in connection with his rendering assistance
and/or cooperation under this Section 11(j) upon his presentation of
documentation for such expenses. This provision shall survive any termination of
this Agreement. k. Withholding Taxes. The Company may withhold from any amounts
payable under this Agreement such Federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation. l.
Counterparts. This Agreement may be signed in counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument. m. Insurance. Notwithstanding anything to the
contrary herein: (i) All rights Executive has to indemnification as a director,
officer or fiduciary pursuant to any agreement, applicable statue, Company
bylaws or articles of organization as in effect from time to time shall not be
impacted by the provisions of this Agreement and all such rights, if any, shall
survive the termination and/or expiration of this Agreement and/or the
termination of Executive’s employment with the Company; and (ii) So long as
Executive is employed by the Company, and for a period of six (6) years
following Executive’s termination of employment, the Company agrees to purchase
and maintain insurance for Executive’s benefit, covering director, officer and
fiduciary liability on the same basis as active directors, officers and/or
fiduciaries, as applicable, of the Company. n. Section 409A. The intent of the
parties is that payments and benefits under this Agreement comply with or are
exempt from Section 409A and this Agreement shall be interpreted and construed
in a manner that establishes an exemption from (or compliance with) the
requirements of Section 409A. Any terms of this Agreement that are undefined or
ambiguous shall be interpreted in a manner that complies with Section 409A to
the extent necessary to comply with Section 409A. Notwithstanding anything
herein to the contrary, (i) if, on the date of termination, the Executive is a
“specified employee” as defined in Section 409A, and the deferral of the
commencement of any payments or benefits otherwise payable hereunder as a result
of such termination of employment is necessary in order to prevent any
accelerated or additional tax under Section 409A, then the Company will defer
the commencement of the payment of any such payments or benefits hereunder
(without any reduction in such payments or benefits ultimately paid or provided
to the Executive) until the date that is the first business day of the seventh
month following the date of termination (or the date of Executive’s death, if
earlier), and (ii) if any other payments of money or other benefits due to the
Executive hereunder could cause the application of an accelerated or additional
tax under Section 409A, such payments or other benefits shall be deferred if
deferral will make such payment or other benefits compliant under Section 409A,
or otherwise such payment or other benefits shall be restructured, to the extent
possible, in a manner, reasonably determined by the Company, that preserves the
economic benefit and original intent thereof but does not cause such an
accelerated or additional tax. Notwithstanding anything to the contrary herein,
to the extent required by Section 409A, a termination of employment shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of amounts or benefits upon or following a termination
of employment unless such termination is also a “separation from service” within
the meaning of Section 409A and, for purposes of any such provision of this
Agreement, references to a “termination,” “termination of employment” or like
terms shall mean separation from service. Notwithstanding anything to the
contrary herein, except to the extent any expense, reimbursement or in-



--------------------------------------------------------------------------------



 
[a1848016993017.jpg]
MIA 184801699v3 kind benefit provided pursuant to this Agreement does not
constitute a “deferral of compensation” within the meaning of Section 409A (1)
the amount of expenses eligible for reimbursement or in-kind benefits provided
to the Executive during any calendar year will not affect the amount of expenses
eligible for reimbursement or in-kind benefits provided to the Executive in any
other calendar year, (2) the reimbursements for expenses for which the Executive
is entitled to be reimbursed shall be made on or before the last day of the
calendar year following the calendar year in which the applicable expense is
incurred, and (3) the right to payment or reimbursement or in-kind benefits
hereunder may not be liquidated or exchanged for any other benefit. Each payment
made under this Agreement shall be treated as a separate payment and the right
to a series of installment payments under this Agreement is to be treated as a
right to a series of separate payments. Notwithstanding the foregoing, the
Company does not make any representation to Executive that the payments or
benefits provided under this Agreement are exempt from, or satisfy, the
requirements of Section 409A, and the Company shall have no liability or other
obligation to indemnify or hold harmless Executive or any beneficiary of
Executive for any tax, additional tax, interest or penalties that Executive or
any beneficiary of Executive may incur in the event that any provision of this
Agreement, or any amendment or modification thereof, or any other action taken
with respect thereto, is deemed to violate any of the requirements of Section
409A. o. Costs and Expenses. If any action or proceeding is brought by either
party hereto seeking to collect any damages resulting from, or the injunction of
any action constituting, a breach of any of the terms or provisions of this
Agreement, then the party found to be at fault shall pay all reasonable costs
and attorneys’ fees of the other party. p. No Drafting Party. The Executive
acknowledges that he has had an opportunity to negotiate any and all of these
provisions and no rule of construction shall be used that would interpret any
provision in favor of or against a party on the basis of who drafted this
Agreement. q. Jury Trial Waiver. TO THE MAXIMUM EXTENT PERMITTED BY LAW, EACH
PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY PROCEEDING
(WHETHER BASED IN CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR EXECUTIVE’S EMPLOYMENT BY THE COMPANY. r. Nondisparagement. At
all times during the Employment Term and thereafter, regardless of the reason
for termination, Executive will not publicly disparage the Company, the members
of its Board and its senior executives, and its products or services, and the
Company will not, and will not permit the members of the Board or its senior
executives to, publicly disparage Executive. Nothing contained herein shall
apply to truthful testimony given by any persons in any judicial or other
governmental proceeding pursuant to subpoena or other legal process. *****



--------------------------------------------------------------------------------



 
[a1848016993018.jpg]
MIA 184801699v3 IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement as of the day and year first above written. AgroFresh Solutions, Inc.
/s/ Thomas D. Macphee By: Thomas D. Macphee Title: CEO /s/ Thomas Ermi THOMAS
ERMI By: Thomas Ermi



--------------------------------------------------------------------------------



 